—Order and judgment (one paper), Supreme Court, New York County (Phyllis GangelJacob, J.), entered August 12, 1993, which granted petitioner stock broker’s application for a stay of arbitration to the extent respondent customer’s claims were attributable to investments made more than six years before the filing of the demand for arbitration, or sought to recover punitive damages, unanimously reversed, on the law, to the extent appealed from, the motion for a stay denied and the petition dismissed, without costs or disbursements.
Jurisdiction over respondent was not properly exercised by the IAS Court pursuant to CPLR 302 (a) (1). Respondent’s mailing of a claims statement to the New York office of the NYSE and obtaining a New York attorney were insufficient to constitute "purposeful” activity in this State (Merrill Lynch, Pierce, Fenner & Smith v McLeod, 208 AD2d 81, 84; Matter of Painewebber, Inc. v McAdams, 212 AD2d 464). Concur—Ellerin, J. P., Rubin, Nardelli and Williams, JJ.